DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Claim 1: biophysical simulator
Claim 2: feature extraction component 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickisch et al (US PAP 2016/ 0302750), ”Nickisch” (IDS).
As per claims 1, 13 and 22, Nickisch teaches computer readable storage medium with instructions see for example claim 11;
receiving spectral volumetric image data see for example [0042]; 
processing the spectral volumetric image data with a machine learning engine configured to map a spectral feature extracted from the spectral volumetric image data onto fractional flow reserve (FFR) values (i.e., fractional flow reserve, FFR, simulation. The simulation for a range of FFR values for a vasculature portion is based on a composite transfer function which is combined from a weighted sum of global effect transfer functions he, each representing a distinct physical effect that causes a pressure drop. The weights we are gotten from a previous training phase against pressure pi versus flow rate fi 5 sample measurements associated with respective vasculature geometries) see for example the abstract and [0035]; [0061 and 66] also discloses similar limitation;
estimate an FFR value at a predetermined location of a coronary tree by applying a function on a feature describing the predetermined location, wherein the function describes a statistical relationship between the feature and the FFR value (i.e., arriving at the composite transfer function that has been found to afford remarkably realistic modeling of the fluid dynamics around the stenosed area at reasonable computational cost, wherein the FFR estimates are delivered in nearly real-time as the images are processed to identify (for instance via segmentation) the vessel tree which is a benefit in busy cath lab environments where quick decisions on whether or not to conduct the intervention are called for. After adaptation or “tailoring” the composite function to the image information for the instant patient, the composite function is used to compute a range of FFR values which are then visualized by a visualizer VS on screen MT in order to better cope with the remaining uncertainties and to thereby furnish to the user a realistic high fidelity picture of the FFR situation at the stenosed site) see for example [0035]; [0066] discloses “the plurality of data triples <p.sub.0,f, FFR(p.sub.0, f)> as output by evaluator EVAL is then passed on to visualizer VS. In one embodiment visualizer VS operates to form a graphics display by mapping the sampled surface <p.sub.0,f, FFR(p.sub.0, f)> onto a plane and the magnitude of the FFR values are color- or grey value encoded according to a user definable palette. The graphics display GD is then rendered for display on the monitor MT by driving the systems video card as controlled by the visualizer's VS output. FIG. 4 shows one embodiment of such a graphics display. The graphical rendering of the sampled FFR surface allows the physician to better assess the stenosis' severity by presenting the FFR as a function of the proximal pressure and the volumetric flow rate”; and 
visually presenting the FFR value see for example the abstract and [0035, 61 and 66].

Claims 1- 3 and 7-13, 15- 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itu et al (US PAP 2016/ 0148371) ,”Itu” (IDS).
As per claims 1, 13 and 22, Itu teaches computer readable storage medium with instructions see for example [220];
receiving spectral volumetric image data see for example fig. 3; 
processing the spectral volumetric image data with a machine learning engine configured to map a spectral feature extracted from the spectral volumetric image data onto fractional flow reserve (FFR) values (i.e., machine learning maps the input features to a value or values of one or more hemodynamic metrics which include fractional flow reserve (FFR)) see for example [140, 146, 196 and 207]; 
estimate an FFR value at a predetermined location of a coronary tree by applying a function on a feature describing the predetermined location, wherein the function describes a statistical relationship between the feature and the FFR value (i.e., one or more predicted values output on a display with an image of the vessel structure generated from the medical scan data, wherein computed hemodynamic indices may be displayed interactively to allow changes in the feature set. If the user chooses to alter the value of any feature, the resulting value is reflected in the value of the computed indices at all points. The model predictions may also be shown as a ranking of the most severe pathologies, where intervention could have the most beneficial impact for the patient. For the coronaries, the model may order the lesions in decreasing order of severity. Once one of the lesions is stented, the model may immediately update the hemodynamic indices, such as FFR, and reorder the remaining lesions according to the new predictions) see for example [162 and 140]; [150] discloses “the machine-learnt classifier is instantiated as a matrix or matrices. The matrix maps the values of the input features to values of the hemodynamic metric. This mapping is used to predict the hemodynamic metric in 22. In this prediction phase, features are extracted from patient-specific data in act 20. These patient-specific features are input to the machine-learnt classifier, which outputs a value or values for the hemodynamic metric. For example, based on the features extracted from a medical image of a scan of a patient, the trained model is applied to compute FFR for that patient”; and 
visually presenting the FFR value see for example [130 and 162- 164].
As per claim 2, Itu teaches the biophysical simulator includes a feature extraction component configured to extract a feature from the spectral volumetric image data, wherein the extracted feature includes at least one of a spectrally enhanced anatomical feature, a spectrally enhanced plaque morphological and functional feature, and a spectrally enhanced physiological feature (i.e., extraction of features/ extrcation acts) see for example figures 1- 3. 
 As per claim 3, Itu teaches a geometrical and topological feature (i.e., modifications in the geometry) see for example [0081,87,89,134, and 136].  
As per claim 7, Itu teaches the feature extraction component extracts a spectral morphological feature by detecting, segmenting and classifying using the spectral volumetric image data (i.e., more than one classifier created and since different types of branches and regions are present in a vessel tree, different classifiers may be machine trained for the different branches and/or regions. For example, different classifiers are trained for main and side branches, bifurcation regions and single branch regions, different types of pathologic regions such as different types of single branch stenotic regions (e.g., focal, long, diffuse, restenosis, or other), different types of bifurcation stenoses (e.g. a separate model for each bifurcation stenosis type in the medina classification), different types of aneurysms, different types of plaque, different types of total and/or sub-total occlusions, stenotic and regurgitant valves, various pathologies of the heart (e.g., past infarct or myopathies), or different types of branches (e.g. in case of coronary arterial trees: LM, LAD, LCx, RCA, Diagonal, OM, or other). Since the training is based on synthetic geometries, a large enough number of training instances may be generated for each of these different classifiers. Another possibility is to divide the geometry into separate segments (e.g. for coronary geometries: proximal LAD, mid LAD, and distal LAD) and to extract the features discussed in the previous sections separately for each segment) see for example [149 and 99].  
As per claim 8, Itu teaches the spectrally enhanced physiological feature includes a quantity related to coronary blood flow (i.e., measurements of pressure, flow, velocity, or other hemodynamic information used to calculate the value of the hemodynamic metric) see for example [142].  
As per claim 9, Itu teaches one or more of a spectral myocardium deficit or a spectral collateral flow (i.e., time density curves, transit time, blood velocity, blood flow rate, and/or other features may be determined in act 12 directly from the artificial image or from vessel geometry extracted from the artificial image) see for example [0072].  
As per claim 10, Itu teaches the spectral feature is extracted by the feature extraction component see for example the abstract and [0071- 72].
  As per claim 11, Itu teaches the machine learning engine estimates the FFR value at a predetermined location of a coronary tree by applying a function on a feature describing the predetermined location (i.e., machine learning maps the input features to a value or values of one or more hemodynamic metrics which include fractional flow reserve (FFR)) see for example [140, 146, 196 and 207].  
As per claim 12, Itu teaches the function describes a statistical relationship between the feature and the FFR value (i.e., one or more predicted values output on a display with an image of the vessel structure generated from the medical scan data, wherein computed hemodynamic indices may be displayed interactively to allow changes in the feature set. If the user chooses to alter the value of any feature, the resulting value is reflected in the value of the computed indices at all points. The model predictions may also be shown as a ranking of the most severe pathologies, where intervention could have the most beneficial impact for the patient. For the coronaries, the model may order the lesions in decreasing order of severity. Once one of the lesions is stented, the model may immediately update the hemodynamic indices, such as FFR, and reorder the remaining lesions according to the new predictions) see for example [162 and 140].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itu in view of DANAD I. ET AL., “Dual-Energy Computed Tomography for Detection of Coronary Artery Disease”, “Danad” (IDS).
As per claim 4, Itu teaches single photon emission computed tomography (SPECT), positron emission tomography (PET), or perfusion imaging) see for example [102]; [71] discloses different imaging modalities. Itu does not teach the feature extraction component enhances the extracted anatomical feature using different spectral images to determine a presence of different anatomical tissue of the coronary tree anatomy.
However, Danad teaches the feature extraction component enhances the extracted anatomical feature using different spectral images to determine a presence of different anatomical tissue of the coronary tree anatomy (i.e., similar to single-energy computed tomography (SECT), evaluation of myocardial perfusion by DECT (duel energy computed tomography) is acquired by either a static or dynamic imaging approach, wherein a single snapshot of the myocardial iodine attenuation profile, which is obtained from the entire left ventricle over several heartbeats, allows for a qualitative visual estimate of myocardial perfusion see for example page 4. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Danad into Itu to allow better tissue characterization and therefore enhanced visualization of myocardial perfusion defects, thus encouraging its use for ischemia assessment, whereby by harnessing the unique features of DECT to allow for differentiation of iodine attenuation characteristics when it is exposed to low- and high-energy photon levels, DECT allows for the mapping of iodine distribution in the myocardium as a quantitative, albeit surrogate, marker for perfusion and blood volume based on the per-voxel amount of the iodine tracer see for example page 4.
As per claim 5, Danad teaches the feature extraction component enhances the extracted anatomical feature using different mono- energetic images to find a boundary between different anatomical tissue of the coronary tree anatomy (i.e., evaluation of myocardial perfusion using single-energy computed tomography (SECT) to allow better tissue characterization and therefore enhanced visualization of myocardial perfusion defects) see for example page 4. It is noted that Itu teaches single photon emission computed tomography (SPECT), positron emission tomography (PET), or perfusion imaging) see for example [102]; [71] discloses different imaging modalities.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov